DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1 recites a step of applying a “print receptive” coating to a first side of a film. There is no discussion in the instantly filed disclosure of what constitutes a “print receptive” coating. It is unclear whether such a film must be printable, which printing techniques it must be “receptive” to, or what it means to be “receptive” to printing. One of ordinary skill in the art cannot reasonably ascertain the metes and bounds of the claims because the materials which may or may not be considered as “print receptive” are not adequately defined by the applicant. For examination purposes, any coating which is applied to a film will be considered as “print receptive” unless it possesses specific characteristics which would somehow prevent it from being printable by any printing technique.
Claims 10 and 17 recite a step of applying a “digitally receptive” coating to a film. There is no discussion in the instantly filed disclosure of what constitutes a “digitally receptive” coating, and it is unclear what is meant by “digitally receptive”. One of ordinary skill in the art cannot reasonably ascertain the metes and bounds of the claims because the materials which may or may not be considered as “digitally receptive” are not adequately defined by the applicant. For examination purposes, any coating on a film will be considered “digitally receptive” unless particular evidence is present that such a coating cannot be considered as such.
The term “smooth” in line 12 of claim 17 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any coating layer which is attached to a polyester transfer film and adopts a shape generally similar to that of the transfer film will be considered as “smooth” for the purposes of claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 8-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parker (US 4,349,402).
Parker teaches a method of forming a laminate, the method comprising: applying a clear coating (10) to a carrier (12), applying vaporized aluminum (15) on the clear coating, and bonding the carrier with the coating and aluminum to a base (20) to form the laminate (See Figures; col. 2, lines 1-36). The clear coating, carrier, vaporized aluminum, and base read on the instantly claimed print receptive coating, film, metallized layer, and substrate, respectively. Regarding the “print receptive” nature of the coating, Parker states that foil paper such as that produced by the method of Parker is printed upon to form labels and packaging (See col. 1, lines 18-29) and that “labels imprinted with colorized inks over metalized foil or board will have great dazzle and brilliance” (See col. 2, lines 35-36). Since the laminates produced by the method of Parker are printed for packaging or labels, the coating is receptive to printing.
Regarding claim 2, the carrier of Parker is removed to expose the clear coating (See Figures; col. 2, lines 25-28).
Regarding claim 3, the removal of the carrier of Parker is a transfer lamination stripping process as claimed since the carrier is stripped from the clear coating resulting in transfer lamination to the base.
Regarding claim 8, Parker teaches an emulsion coat (19) which serves as a bonding agent (See Figures; col. 2, lines 20-22). The bonding agent is an adhesive as claimed.
Regarding claim 9, the carrier of Parker is a polyester strip (See col. 2, lines 5-6), which meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7, 10-11, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US 4,349,402).
Parker teaches a method of forming a laminate, as detailed above.
Regarding claim 7, Parker does not expressly disclose that the carrier imparts a smoothness to the clear coating which corresponds to a smoothness of the carrier. It would have been obvious to one of ordinary skill in the art at the time of filing that the smoothness of the clear coating would possess this feature based upon the teachings of Parker. Parker teaches that the clear coating is applied directly to the carrier by a coater (13) (See Figures; col. 2, line 14). Since the clear coating is applied as a coating directly to the surface of the carrier with no additional shaping, it is reasonable to conclude that the smoothness of the clear coating would be similar to that of the carrier due to the coating flowing under the force of gravity. Examiner notes that the claim states that the smoothness of the coating “corresponds” to the smoothness of the film, which only requires that they are similar in smoothness. 
Regarding claim 10, Parker does not expressly disclose that the clear coating is “digitally receptive”. Since Parker teaches that the clear coating may accept inks, as detailed above, it would have been obvious to one of ordinary skill in the art at the time of filing that such inks may be applied via digital printing processes. As such, it would have been obvious to one of ordinary skill in the art that the clear coating of Parker is “digitally receptive” as claimed. All other limitations of claim 10 are addressed above with respect to claims 1-3 and 7-9.
Regarding claim 11, the carrier of Parker is removed to expose the clear coating (See Figures; col. 2, lines 25-28), and the removal of the carrier of Parker is a transfer lamination stripping process as claimed since the carrier is stripped from the clear coating resulting in transfer lamination to the base.
Regarding claim 15, Parker teaches an emulsion coat (19) which serves as a bonding agent (See Figures; col. 2, lines 20-22). The bonding agent is an adhesive as claimed.
Regarding claim 16, the carrier of Parker is a polyester strip (See col. 2, lines 5-6), which meets the claim.
Regarding claim 17,  the claim is a combination of several other claim limitations from the claims above. As such, the claim is rejected for the same reasons already set forth with respect to claims 1-3, 7-11, and 15-16. 

Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US 4,349,402) in view of Clough (US 4,382,831).
Parker teaches a method of forming a laminate, as detailed above. Parker teaches that the base (20) may be formed of paper or board (See col. 2, lines 22-24). 
Parker does not expressly disclose that the base is a paperboard material with clay on both sides thereof.
Clough teaches a method comprising transfer laminating a metallic film from a plastic carrier to a paper support (See Figures; Summary of the Invention), wherein the support may be coated on both sides with clay (See col. 2, lines 48-54).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the clay-coated cellulosic sheet of Clough as the base of Parker because Clough teaches that clay-coated cellulosic sheets were recognized in the prior art as being suitable for such a purpose.

Claims 5-6 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US 4,349,402) in view of Worthen (US 2007/0122630).
Parker teaches a method of forming a laminate, as detailed above. Parker teaches that the resulting laminate is wound into a roll (See Fig. 1). In the method of Parker, the carrier is removed from the laminate before the laminate wound. 
Parker does not expressly disclose leaving the carrier on the laminate to form a buffer between the base and the clear coating.
Worthen teaches a method of making a laminate, the method comprising: providing a polyester carrier film (42), forming a multi-layer laminate on the carrier film, and winding the laminate and the carrier together into a roll (44) (See Figures; [0025]-[0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing to leave the carrier of Parker on the laminate during roll-up since Worthen teaches that such a step was recognized in the art as being suitable for the roll-up of multi-layer films for storage (See [0028]). In the proposed combination, the carrier would lie between the base and the clear coating and therefore act as a buffer between them as claimed.
Regarding the unwinding, film removal, and sheeting, such steps are implicit in the teachings of Parker and Worthen. Parker teaches that the laminate is used to form discrete packages or labels (See col. 1, lines 13-29; col. 2, lines 35-36). Since the laminate of Parker is formed into a roll (See Fig. 1), the steps of unwinding and sheeting must be performed to produce packaging and/or labels. In the proposed combination with Worthen, this stage of production would necessarily involve removing the carrier to expose the clear coating because the carrier is not part of the final product and is removed for reuse.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parker (US 4,349,402) in view of Clough (US 4,382,831) and Worthen (US 2007/0122630).
Parker teaches a method of forming a laminate, as detailed above.
Parker does not expressly disclose that the base is a paperboard material with clay on both sides thereof.
Clough teaches a method comprising transfer laminating a metallic film from a plastic carrier to a paper support (See Figures; Summary of the Invention), wherein the support may be coated on both sides with clay (See col. 2, lines 48-54).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the clay-coated cellulosic sheet of Clough as the base of Parker because Clough teaches that clay-coated cellulosic sheets were recognized in the prior art as being suitable for such a purpose.
Parker also does not expressly disclose leaving the carrier on the laminate to form a buffer between the base and the clear coating.
Worthen teaches a method of making a laminate, the method comprising: providing a polyester carrier film (42), forming a multi-layer laminate on the carrier film, and winding the laminate and the carrier together into a roll (44) (See Figures; [0025]-[0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing to leave the carrier of Parker on the laminate during roll-up since Worthen teaches that such a step was recognized in the art as being suitable for the roll-up of multi-layer films for storage (See [0028]). In the proposed combination, the carrier would lie between the base and the clear coating and therefore act as a buffer between them as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746